Citation Nr: 0740411	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for lumbar strain with 
herniated L4-5.

2. Entitlement to service connection for systolic murmur, 
pulmonary area.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from September 1976 to 
September 1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, declined 
to reopen the veteran's claim for service connection for 
residuals of a back injury, and denied the claim for service 
connection for systolic murmur, pulmonary area.  Jurisdiction 
of the claim is now with the Montgomery, Alabama RO.

In August 2004, the veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record.

In August 2006, the Board remanded to the RO the claims on 
appeal for further development.  The RO completed all 
requested action and continued denial of the veteran's claims 
(as reflected in the August 2007 supplemental statement of 
the case (SSOC)) and returned the matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the October 1997 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for lumbar strain with herniated L4-5 and 
does not raise a reasonable possibility of substantiating the 
claim.

2. A systolic murmur, pulmonary area has not been shown to 
have been incurred in or aggravated by service.




CONCLUSIONS OF LAW

1. Evidence received since the final October 1997 RO decision 
which declined to reopen the veteran's claim of service 
connection for a back condition, now claimed as lumbar strain 
with herniated L4-5, is not material, and the veteran's claim 
for this benefit is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).

2. The criteria to establish service connection for a 
systolic murmur, pulmonary area have not been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for lumbar strain with 
herniated L4-5.  The claim of service connection for a back 
condition was previously considered and denied by the RO in 
an August 1995 rating decision and in an October 1997 
decision.  The veteran did not appeal the October 1997 
decision, and as such, the October 1997 decision is final.  
38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In an August 2006 letter, the RO advised 
the veteran that the claim for service connection for a back 
condition was previously denied and had become final.  The RO 
also defined the terms "new" and "material", explained the 
reason for the previous denial, and indicated that the 
evidence submitted must relate to this fact in order to be 
new and material.  This notification satisfies the 
requirements of Kent.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the October 1997 decision, the evidence of 
record consisted of service medical records, VA treatment 
records, and a VA examination report.  Subsequently, the 
veteran submitted additional VA treatment records, private 
medical records, a VA examination report, lay statements, and 
a transcript of his testimony at an RO hearing.

The evidence submitted subsequent to the October 1997 
decision is new, in that it was not previously of record.  
However, the evidence is not material.  In this regard, in 
August 1995, the claim for service connection for a back 
condition was denied as there was no evidence showing that 
the veteran's current back disability was related to his 
service.  The October 1997 decision confirmed and continued 
the August 1995 rating decision.  Evidence of record at the 
time of the October 1997 decision included service medical 
records, which show that in December 1976, the veteran 
complained of recurring low back pain.  The diagnosis was 
mechanical low back pain.  Post-service records included VA 
treatment records dated from July 1992 to February 1994, 
which show a diagnosis of transitional lumbosacral vertebra 
with spina bifida occulta present by X-ray conducted in April 
1993.  An April 1993 VA record shows that the veteran 
complained of severe lumbar pain for three days and was 
diagnosed with severe lumbosacral strain, and November 1993 
and February 1994 records show a diagnosis of herniated 
nucleus pulposus at L4-L5. An April 1995 VA examination 
report shows a diagnosis of central disc herniated nucleus 
pulposus at L4-L5 by magnetic resonance imaging (MRI) without 
radiculopathy.

The evidence submitted since the October 1997 decision 
includes lay statements from O.B. and M.L., the veteran's 
sisters, and D.G., the veteran's former spouse, who all 
stated that the veteran was involved in a motor vehicle 
accident while he was in service, which resulted in back 
injuries for the veteran.  Evidence submitted also included 
accident reports, dated in January 1978, that show that the 
veteran was involved in a motor vehicle accident that 
resulted in injuries.  He was not wearing a safety device at 
the time of the accident.  During the August 2004 RO hearing, 
the veteran testified as to the accident that occurred during 
service and the injuries to his back that resulted from the 
accident.  The veteran also submitted an article entitled 
Orthopaedics, Principles and Their Application, Volume 2, 
which included various disabilities of the spine.

Finally, on April 2007 VA examination, the veteran was 
diagnosed with degenerative disc disease of the L4-L5 (based 
on previous MRI study) and mild spondylosis of the L5-S1, and 
the examiner opined that as there was no evidence of 
treatment for the back since the veteran's discharge from 
service until 1992, and the veteran's in-service X-rays were 
normal, it was less likely that his L4-L5 disc disease was 
due to his service-related back injury or condition.

Initially, the claim for a back condition was denied in the 
August 1995 RO rating decision because there was no evidence 
showing that the veteran's current back condition was related 
to his service and this decision was confirmed in the October 
1997 decision.  Although the evidence submitted since the 
October 1997 decision demonstrates treatment and diagnoses of 
a back disability, none of the records provide evidence 
suggesting the current back disability is related to the 
veteran's service.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).

The medical evidence and the lay statements submitted after 
the October 1997 RO decision that pertain to the veteran's 
current back disability and his in-service automobile 
accident contain no information which would tend to show that 
the veteran's current low back disability is due to service.  
Although the veteran and his sisters and former spouse 
contended that the current back disability is related to his 
service, the question of such a relationship requires 
competent medical evidence.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Court has continuously held that a medically untrained 
layperson, such as the veteran, his sisters, and his former 
spouse, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
their opinions are entitled to no weight. Id.

Therefore, the additional evidence received since the October 
1997 RO decision does not relate to the unestablished fact of 
a nexus between the veteran's current back disability and his 
in-service back injury.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the claim for service connection for 
lumbar strain with herniated L4-5 is not reopened.


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2006.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  The letter 
also advised the veteran of how VA assigns disability ratings 
and effective dates and complies with the holding of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, and VA examination reports are associated 
with the claims file.  Additionally, the veteran presented 
testimony at a hearing at the RO before RO personnel in 
support of his claim and the transcript of the hearing is 
also associated with the claims file.

Further, pursuant to the duty to assist, the appellant was 
afforded a VA medical examination.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on the [appellant's] claim," 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant] contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran seeks service connection for a systolic murmur, 
pulmonary area.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The service medical records show that upon entrance to 
service, the examination of the veteran's heart was normal.  
The August 1980 separation Report of Medical Examination 
revealed a systolic murmur, pulmonary area.

Post-service, during the August 2004 RO hearing, the veteran 
testified that a heart murmur was diagnosed while he was on 
active duty and currently, he had occasional breathing 
problems.

Hence, in April 2007, the veteran was afforded a VA 
examination which revealed no cardiac abnormality and no 
cardiac murmur.  The examiner noted that it was not unusual 
for young adults and children to have functional murmurs that 
were not due to any pathological conditions.  Based on the 
competent medical evidence, the veteran does not have a 
current systolic murmur, pulmonary area or other disability 
of the heart.  However, service connection is limited to 
disease or injury incurred or aggravated in service that 
results in a disability.  See 38 U.S.C.A. § 1131.  Therefore, 
where, as here, the competent medical evidence establishes 
that the veteran does not have the disability for which 
service connection is sought, there can be no valid claim for 
service connection for that disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the evidence indicates that the 
veteran does not have a systolic murmur, pulmonary area or 
any other heart disability, service connection for a systolic 
murmur, pulmonary area is not warranted.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of service connection for 
lumbar strain with herniated L4-5 is denied.

Service connection for systolic murmur, pulmonary area, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


